Citation Nr: 1502397	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  13-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than June 16, 2010 for the grant of service connection for a cognitive disorder, to include whether there was clear and unmistakable error (CUE) in decisions dated March 1975 and March 1976.

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbosacral spine arthritis with strain.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for contusions of the head and neck.


REPRESENTATION

Veteran represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to December 1974.  The Veteran is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2012 and October 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In February 2014, the Veteran presented sworn testimony during a personal hearing in Salt Lake City, Utah, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In March 2014, the Veteran raised a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased rating for the service-connected lumbosacral spine disability, entitlement to service connection for obstructive sleep apnea, and whether new and material evidence has been submitted to reopen the contusions claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for residuals of a head injury was last denied in rating decisions dated March 1975 and March 1976, as well as, in a March 1976 statement of the case; the Veteran did not perfect an appeal.

2.  The March 1975 and March 1976 decisions were supported by the evidence then of record, and are not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied.

3.  The Veteran did not file an application to reopen the claim of service connection for residuals of a head injury prior to June 16, 2010.


CONCLUSIONS OF LAW

1.  The March 1975 and March 1976 RO decisions did not contain CUE.  38 C.F.R. § 3.105 (2014).

2.  The criteria for an effective date prior to June 16, 2010, for the award of service connection for a cognitive disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(q),(r) (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Initially, with respect to the pending CUE claim, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held, in part, that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  The Court observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (regarding a clear and unmistakable error claim as to a prior final RO decision); Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (citing Parker as "holding VCAA inapplicable to claim that RO decision contained CUE").  The Board therefore finds that VA's duties to notify and assist contained in the VCAA are not applicable to the CUE claim.  See VA O.G.C. Prec. Op. No. 12-2001 (July 6, 2001).

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Here, pre-decisional letters dated in June 2010, July 2010, and March 2012 complied with VA's duty to notify the Veteran with regard to the earlier effective date claim addressed herein.  Specifically, these correspondences apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and effective date.

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), Social Security Administration (SSA) records, as well as, VA and private treatment records.  VA has also provided him the opportunity to give testimony before the Board.  The Veteran has not indicated that other evidence pertinent to his claim should be sought.  See 38 C.F.R. § 3.159(c); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

II. Earlier effective date

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2014).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2014).

With respect to service connection claims that are granted following the submission of new and material evidence, governing regulation provides that the effective date of the award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2014).

38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156(c)(2), "paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other source."

Here, the Veteran contends that he is entitled to an effective date earlier than June 16, 2010, for the grant of service connection for a cognitive disorder.

As noted above, he served on active duty from November 1970 to December 1974.  The Veteran's service treatment records (STRs) documented a May 1974 motor vehicle accident in which he was thrown from the rear to the front of a military bus, which collided with a privately owned vehicle.  The November 1974 Report of Medical History documented "head and back injuries" due to this accident.  Additionally, a November 1974 treatment record indicated that the Veteran sustained a mild cerebral concussion, among other injuries incurred in the accident.

In December 1974, the Veteran filed a claim of entitlement to service connection for residuals of a head injury, which was denied in a March 1975 rating decision.  The Veteran filed a timely notice of disagreement (NOD) in July 1975 and another rating decision was issued in March 1976, which continued to the deny service connection for residuals of a head injury.  A statement of the case (SOC) was also issued in March 1976, which denied the claim.  The Veteran failed to perfect an appeal.

In June 2010, the Veteran filed a claim of entitlement to service connection for a traumatic brain injury.  The Veteran's claim was eventually granted in a January 2012 rating decision, which granted service connection for a cognitive disorder and assigned a 40 percent disability rating, effective June 16, 2010, the date of the claim to reopen.

Accordingly, the RO has assigned an effective date of June 16, 2010 for the grant of service connection for a cognitive disorder.  The Veteran seeks an earlier effective date.

Based upon a review of the evidence, and for reasons expressed immediately below, the Board finds that the currently assigned effective date of June 16, 2010, is the earliest effective date assignable for the award of service connection for a cognitive disorder.

As noted above, the assignment of an effective date for service connection is essentially governed by the date of filing with VA of a claim.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  As indicated above, the Veteran was initially denied service connection for a head injury in March 1975.  Although he filed a timely NOD, he failed to perfect an appeal of the denial after the issuance of the March 1976 SOC.  As such, the March 1975 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.1104 (2014).

The Board has reviewed the record and can identify no communication from the Veteran that would constitute a substantive appeal as to the March 1976 SOC.  C.f., Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)  The fact that service connection for a cognitive disorder was previously denied does not entitle the Veteran to an earlier effective date with regard to his present claim.

Additionally, the Board has reviewed the record and can find no communication from the Veteran that may be considered to be a claim of entitlement to service connection for a head injury and/or cognitive disorder following the last final denial in March 1976 and prior to the date the claim to reopen was received (June 16, 2010).  See Servello, supra.

The Board has also considered whether the Veteran is entitled to an earlier effective date in January 2010 because that is when he filed a claim of entitlement to service connection for PTSD.  However, as indicated above, applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  At no time prior to June 2010, did the Veteran submit any communication or action indicating an intent to reopen his residuals of a head injury claim or to file an original claim of entitlement to service connection for a head injury, a TBI, or a cognitive disorder.  See 38 C.F.R. § 3.155 (2014).

To some extent that the Veteran is contending that his cognitive disorder symptomatology began during service and continued thereafter and, as such, service connection should be granted beginning the day following discharge, this amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not dispute that the Veteran experienced a cognitive disorder prior to the assigned effective date.  That he did was evidence that provided a basis for the grant of service connection.  However, the Board is obliged to follow the law within the parameters set by Congress.  As explained above, the law does not support the assignment of an effective date prior to June 16, 2010 for the grant of service connection for a cognitive disorder.

In conclusion, for the reasons and bases set forth above, the Board finds that the effective date for the grant of service connection for a cognitive disorder should be no earlier than the currently assigned date of June 16, 2010.  Accordingly, the benefit sought on appeal is denied.

III. CUE

In general, unappealed VA rating decisions are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).  A final decision may, however, be subject to revision on the basis of CUE.  See 38 C.F.R. § 3.104(a) (2014).

The Court has propounded a three-prong test to determine whether CUE is present in a prior determination:

(1). "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied,

(2).  the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made,' and 

(3).  a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question."

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court further held that CUE is one of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity and, unless, it is the kind of error, that if true, would be CUE on its face, must provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo further held that neither a claim alleging improper weighing and evaluating of the evidence in a previous adjudication, nor general, non-specific claims (including sweeping allegations of failures to follow the regulations or to provide due process), meet the restrictive definition of CUE.  Id. at 44.

The Court has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 
(Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  In order to show that CUE occurred, the evidence must show that the law was incorrectly applied to the facts as they were known at the time and that, had the error not occurred, the decision would have been manifestly different.  See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), the United States Court of Appeals for the Federal Circuit held that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final.  In Cook, the Federal Circuit overruled Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999), to the extent that the decision held that the existence of "grave procedural error" (in that case, not obtaining complete service treatment records) rendered a VA decision non-final.  Also in Cook, the Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.

As to this matter, the Veteran's claim of entitlement to service connection for a head injury was denied in rating decisions dated in March 1975 and March 1976, as well as, in a March 1976 SOC.

An appeal as to the March 1976 SOC was not perfected and the decision, as well as, the March 1975 and March 1976 rating decisions are therefore final.  See  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2008).  The Veteran challenges the March 1975 and March 1976 decisions on the basis of CUE.

In the June 2010 NOD, the Veteran, through his representative, contended that the RO failed to provide him with timely notification of the March 1976 SOC to include notice of his right to appeal.  To this end, the Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that VA properly discharged its official duties by properly handling claims or appeals submitted by the Veteran, including by providing the Veteran notice of the rating decisions and his right to appeal such decisions.  The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary."  However, statements made by the Veteran, standing alone, are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992). 

The claims file shows, as noted above, that the RO issued the March 1975 rating decision and provided notice of that decision and the Veteran's appellate rights that same month.  The Board recognizes that the Veteran had submitted a change of address form to the RO in January 1975, and that the March 1975 rating decision was not sent to the new address.  However, the Veteran filed a timely NOD as to the March 1975 rating decision and future correspondences, including notification of the September 1975 VA examinations, the March 1976 rating decision, and the March 1976 SOC were sent to the updated address.  The Board further observes that there is no evidence in the claims file that the March 1976 rating decision, the March 1976 SOC, or the corresponding notice letters were returned to the RO as undeliverable due to an incorrect address. Additionally, there is no record that the Veteran informed VA of another change of address during that time period.  Furthermore, the Board notes that the RO also provided a copy of the rating decision to the Veteran's representative.

The Veteran, through his representative, has additionally contended that the RO committed CUE by failing to obtain a sufficient VA examination.  See, e.g., the February 2014 Board hearing transcript.  Specifically, the Veteran points to the fact that the September 1975 VA neurological examination failed to address the Veteran's competent lay statements that he experienced chronic head injury residuals including memory loss as a result of the in-service motor vehicle accident.  To this end, the Board notes that the September 1975 VA neurological examiner indicated that the Veteran's "complaints are primarily functional.  There is no clinical evidence to suggest an intracranial lesion or a disturbance of the spinal cord, a foot, or a peripheral nerve."  Thus, the September 1975 VA examiner declined to diagnose a current head injury residual.

As indicated in the law and regulations section above, an allegation of CUE based upon the perceived failure of the RO to develop the evidence does not amount to a valid claim of CUE.  See Cook, supra; see also Caffrey v. Brown, 6 Vet. App. 377 (1994) [any failure on the part of VA to fulfill the duty to assist does not constitute CUE].  The contention of the Veteran's representative accordingly fails.  Any alleged failure to obtain an adequate opinion regarding the claimed head injury, i.e., a purported failure in VA's duty to assist, is not CUE.

To the extent that the Veteran is contending that the September 1975 VA examiner was somehow negligent in failing to address the Veteran's lay evidence of head injury residuals, as a matter of law a medical error cannot constitute CUE.  See Russell, 3 Vet. App. at 314.  Medical personnel are not adjudicators and, as such, cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); see also Shockley v. West, 11 Vet. App. 208 (1998).

The Veteran essentially contends that there was sufficient evidence in the record at the time of the March 1975 and March 1976 RO decisions to warrant a grant of service connection.  See the Board hearing transcript dated February 2014.  The Board has reviewed the evidence of record at the time of the March 1975 and March 1976 decisions and the law extant at that time and concludes that the application of the law to the facts in this case is against a finding that clear and unmistakable error was committed by the RO in the decision when it denied entitlement to service connection for residuals of a concussion.

The March 1975 and March 1976 decisions denied the Veteran's claim because the evidence of record demonstrated that the head injury treated in service was acute and transitory.

Although STRs documented an in-service diagnosis of a head injury including mild cerebral concussion, a chronic residual of this injury was not diagnosed during the Veteran's military service.  Moreover, at the time of the March 1975 and March 1976 RO decisions, the evidence did not show that the Veteran suffered from a chronic head injury residual that was incurred in his military service.

Thus, whether the Veteran had a current disability upon which service connection could be granted at the time of the March 1975 and March 1976 RO decisions was reasonably debatable.  In other words, the Board cannot state that the claim should have been undebatably granted based upon the evidence of record at that time.  Rather, the Board finds that a reasonable adjudicator could have determined that the Veteran did not have a chronic head injury residual related to service at the time of the March 1975 and March 1976 denials of his claim.  This degree of uncertainty cannot constitute clear and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (a mere disagreement with how the evidence was weighed does not constitute clear and unmistakable error).  Crucially, in consideration of the information and evidence existing at the time, the Board does not find CUE in the March 1975 and March 1976 decisions.  Accordingly, the Veteran's claim of CUE is denied.


ORDER

Clear and unmistakable error was not committed in the March 1975 and March 1976 RO decisions; the appeal of this issue is denied.

Entitlement to an effective date earlier than June 16, 2010 for the grant of service connection for cognitive disorder is denied.



REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the remaining claims on appeal must be remanded for further development.

The Board notes that, at the February 2014 Board hearing, the Veteran had not yet perfected an appeal as to the claims of entitlement to an increased lumbosacral spine disability, entitlement to service connection for sleep apnea, and whether new and material evidence had been submitted to reopen the contusions claim.  As such, the Veteran only provided testimony as to the earlier effective date claim decided above.

In March 2014, the Veteran filed a timely substantive appeal as to all three claims in which he requested a videoconference hearing before a Veterans Law Judge.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).

Given the Veteran's timely request, a remand of the remaining claims on appeal is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the RO before a VLJ sitting in Washington DC.  The Veteran should be notified in writing of the date, time, and location of the hearing.  The claims file should be returned to the Board in advance of the hearing so that the presiding VLJ has time to prepare.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


